[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 08-15996                  ELEVENTH CIRCUIT
                                                                 MAY 13, 2009
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                     D. C. Docket No. 97-00128-CR-3-RV

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ERIC DARNEL TAYLOR,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                 (May 13, 2009)

Before DUBINA, CARNES and FAY, Circuit Judges.

PER CURIAM:

     Appellant Eric Darnell Taylor, proceeding pro se, appeals the district court’s
order granting his 18 U.S.C. § 3582(c)(2) motion for sentence reduction, based on

Amendment 706 to the Sentencing Guidelines. On appeal, Taylor argues that the

court abused its discretion by failing to consider the 18 U.S.C. § 3553(a) factors in

determining the extent to which a reduction was warranted. Taylor further argues

that the court should have granted more than the two-level reduction that was

authorized by Amendment 706, and that the guidelines policy statements limiting

the court’s discretion in reducing a sentence are invalid in light of United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005), and Kimbrough v.

United States, 552 U.S. __, 128 S. Ct. 558, 169 L. Ed. 2d 481 (2007).

      “We review de novo a district court’s conclusions about the scope of its legal

authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d 983,

984 (11th Cir. 2008). We review a district court’s decision whether to reduce a

defendant’s sentence pursuant to § 3582(c)(2) for an abuse of discretion. United

States v. Brown, 332 F.3d 1341, 1343 (11th Cir. 2003).

      A district court may reduce a defendant’s sentence if he has been “sentenced

to a term of imprisonment based on a sentencing range that has subsequently been

lowered . . ., after considering the factors set forth in section 3553(a) to the extent

that they are applicable, if such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). In



                                            2
determining whether to reduce a defendant’s sentence under § 3582(c)(2), the

district court must engage in a two-step analysis:

      First, the court must substitute the amended guideline range for the
      originally applied guideline range and determine what sentence it
      would have imposed. In undertaking this first step, only the amended
      guideline range is changed. All other guideline application decisions
      made during the original sentencing remain intact . . . Second, in light
      of the conclusion reached in the first step, the court must consider the
      factors listed in § 3553(a) and determine whether or not to reduce the
      defendant’s original sentence.

United States v. Vautier, 144 F.3d 756, 760 (11th Cir. 1998) (citations omitted,

emphasis added). The applicable policy statements instruct that, in considering

whether and to what extent a reduction is warranted, the court shall consider the

§ 3553(a) factors and public safety concerns, and it may consider the defendant’s

post-sentencing conduct. U.S.S.G. § 1B1.10, comment. (n.1(B)) (emphasis added).

      We have held that “a district court commits no reversible error by failing to

articulate specifically the applicability—if any—of each of the section 3553(a)

factors, as long as the record demonstrates that the pertinent factors were taken into

account by the district court.” United States v. Eggersdorf, 126 F.3d 1318, 1322

(11th Cir. 1997). However, we recently vacated and remanded the grant of a

§ 3582(c)(2) reduction where the record failed to indicate whether the district court

considered the § 3553(a) factors. United States v. Williams, 557 F.3d 1254, 1257

(11th Cir. 2009).

                                          3
      After reviewing the record, we conclude that the district court correctly

calculated Taylor’s amended offense level and reduced guideline range. Contrary

to Taylor’s contention on appeal, the district court was not permitted to reduce his

offense level beyond the two-level reduction authorized by Amendment 706.

However, the district court’s order granting the reduction to the middle of the

amended range provides only that the court considered Taylor’s § 3582(c)(2)

motion. Because Taylor’s motion contained no analysis of the specific factors that

were relevant to the § 3553(a) inquiry, except for Taylor’s post-conviction

conduct, and the district court did not otherwise explain its decision, the record

does not clearly indicate whether the court properly considered the pertinent

factors. As a result, we vacate and remand for further consideration and

explanation.

      VACATED AND REMANDED.




                                           4